Citation Nr: 0707959	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  05-21 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for pulmonary 
granuloma.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1954 to April 
1958.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The veteran did not incur a chronic right shoulder 
disability in service.

2.  The veteran incurred pulmonary granuloma in service. 


CONCLUSIONS OF LAW

1.  Service connection for a right shoulder disability is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).

2.  Service connection for pulmonary granuloma is 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claim of entitlement to service 
connection for pulmonary granuloma, the Board has considered 
VA's duties under the VCAA and finds that VA has 
substantially satisfied the duties to notify and assist 
required under that Act.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A; 38 C.F.R. § 3.159.  Furthermore, given the favorable 
nature of the Board's decision, any deficiency of notice or 
assistance does not prejudice the veteran in proceeding with 
this appeal.  Any error in the failure to provide notice 
involving the downstream elements of rating and effective 
date is harmless at this time, and can be corrected by the RO 
following the Board's decision.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Regarding the right shoulder claim, VA's duties under the 
VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished via a 
letter dated in April 2004, which also informed the veteran 
of the information and evidence necessary to substantiate a 
claim of service connection.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran did not receive notice 
concerning the degree of disability and effective dates.

No prejudice results, however, in proceeding with the 
issuance of a final decision. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby). Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contentions regarding the claim of service connection for 
PTSD.  In terms of any notification regarding downstream 
elements, because of the denial of the issue below, any such 
downstream elements are rendered moot; thus, the veteran is 
not prejudiced by the Board's consideration of the pending 
issue.

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the April 
2004 letter.  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, which includes 
providing a medical examination when necessary to decide the 
claim.  38 C.F.R. § 3.159(c) (2006).  The RO has obtained all 
of the veteran's service medical records, VA medical records 
and all private records identified by the veteran.  The 
veteran has not indicated the presence of any outstanding 
relevant records and has not requested VA's assistance in 
obtaining any other evidence.  The veteran has been provided 
VA examinations in furtherance of substantiating his claims.

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case. 

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

Right Shoulder Disability

The veteran's service medical records contain a May 1956 note 
indicating that the veteran was seen complaining of pain in 
the right shoulder.  There are no details regarding what led 
to this complaint.  The veteran has explained that this 
complaint of right shoulder pain was precipitated by his 
accidentally falling out of a jeep and striking his right 
shoulder in service.  The veteran's separation examination 
revealed no abnormalities of the  musculoskeletal system.  

Records dated in March 1999 from Baylor Medical Center at 
Irving reveal complaints of bilateral shoulder pain resulting 
from a motor vehicle accident.  There is no diagnosis 
regarding the right shoulder in these records.

In March 2005 the veteran was afforded a VA medical 
examination to address the etiology of his right shoulder 
disorder.  After examination, the VA examiner diagnosed 
chronic impingement syndrome of the right shoulder with 
slight decrease in range of motion, minimal disability, with 
slight progression.  The examiner noted the veteran's history 
of in-service injury approximately fifty years earlier.  He 
further noted that examination at that time showed no 
evidence of a fracture, but rather a sprain that resolved 
with treatment.  After reviewing the veteran's claims file, 
the examiner found it less likely than not that the veteran's 
right shoulder disability was related to the veteran's in-
service right shoulder sprain.  

Apparently beginning in July 2005, the veteran was treated 
for right shoulder pain by Steven B. Sanders, M.D.  At that 
time, the veteran reported a longstanding history of right 
shoulder problems beginning with the aforementioned in-
service incident.  Dr. Sanders examined the veteran and 
diagnosed severe arthrosis AC joint right shoulder, right 
shoulder impingement syndrome, possible rotator cuff tear, 
right shoulder.  In August 2005, the veteran underwent right 
shoulder arthroscopy with acromioplasty and distal clavicle 
resection.  Dr. Sanders opined that he believed that the 
veteran's right shoulder disability is directly related to 
the veteran's in-service jeep accident based upon a review of 
extracts of the veteran's service medical records.  

The veteran's right shoulder disability is not attributable 
to his in-service right shoulder injury.  Although the record 
establishes that the veteran once complained of right 
shoulder pain in service, it does not establish that this 
injury led to a chronic disability.  The Board notes the 
conflicting medical opinions, but places greater weight on 
the opinion offered by the VA examiner because it is based 
upon a complete review of the veteran's claims file and Dr. 
Sanders' opinion is based upon review of extracts of the 
file.  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  Moreover, the Board notes that 
there are no infirmities of the right shoulder noted on the 
veteran's separation examination and it is not until many 
years following service that a diagnosis of a right shoulder 
disability is made.  Accordingly, the preponderance of the 
evidence is against the claim and it must be denied.  

Pulmonary Granuloma

The veteran's entrance examination revealed normal lungs.  
Prior to the veteran's discharge from service, he was found 
to have an abnormal chest x-ray showing multiple 
calcifications throughout the lung fields.  He was held from 
discharge for further evaluation with serial chest x-rays 
that did not change.  The impression was either 
histoplasmosis or tuberculosis.  There was never any clinical 
history to suggest active infection or treatment.  

In March 2005 the veteran received a VA medical examination.  
A report of this examination contains a diagnosis of 
pulmonary granuloma dating to 1958 and chronic bronchitis 
from prior cigarette use.  The veteran reported having smoked 
cigarettes for about 25 years, but that he had quit in 1984.  

The veteran first exhibited pulmonary granuloma in service.  
The veteran's service medical records clearly indicate that 
he first incurred pulmonary granuloma while in service, 
although the pathology thereof was not determined.  The March 
2005 VA examiner has dated the pulmonary granuloma to the 
veteran's period of service; however, the examiner attributed 
the veteran's chronic bronchitis to the veteran's history of 
smoking.  Accordingly, the evidence establishes in-service 
incurrence of pulmonary granuloma and service connection 
therefor is granted. 



ORDER

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for pulmonary granuloma is 
granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


